The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above BACKGROUND with the following paragraph:
-- [0001] 	This application is a Divisional Application of United States Non-Provisional Application No. 16/678,526, filed on November 8, 2019, now U.S. Patent No. 11,195,923 issued December 7, 2021, which claims priority to United States Provisional Patent Application Serial No. 62/783,851, filed on December 21, 2018, each of which are herein incorporated by reference in its entirety.
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	         FIG. 2H

    PNG
    media_image1.png
    233
    251
    media_image1.png
    Greyscale
3.	Claims 1-4 are rejected under 35 U.S.C. §103(a) as being unpatentable over Y. Fukushima (U.S. Patent No. 9,385,130) in view of T. Futase (U.S. Patent No. 7,964,500)
In re claim 1, since Fukushima discloses:
- performing a pre-clean process [col. 6, ln.57] on a source/drain region (i.e., diffusion layer 3 as a S/D region of transistor 9, in Figs 10A and col. 5, ln.8);
- forming a doped semiconductor layer 16G on the source/drain region 3 [Figs. 19A-B & col. 6, ln.65]; and
- filling trench with a conductor 21 [Figs 23A-C & col. 7, ln.35],		
Fukushima inherently teaches or suggests a processing system comprising a plurality of process chambers coupled to first and second transfer chambers.
Nevertheless, such process chambers is known in the semiconductor forming ohmic contact as evidenced by Futase disclosing a processing system comprising:
- a plurality of process chambers 50 coupled to a first transfer chamber 51 [Fig.10]; and 
- a controller 61 operatively coupled to the plurality of process chambers 50, the controller is inherently configured to cause process to be performed in above the processing system.

    PNG
    media_image2.png
    297
    428
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    156
    235
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    144
    280
    media_image4.png
    Greyscale
 
Futase (Pat. 7,964,500)Fig.10 - Fukushima (Pat. 9,385,130)Fig.1 - Basker (Pat. 9,362,285)Fig.12B 
In re claims 2-3, Fukushima discloses the plurality of process chambers comprising first and second process chambers.  Fukushima, however, is silent about the first process chamber configured to perform an epitaxial deposition process, the second process chamber configured to perform the pre-clean process
The language “configured to perform an epitaxial deposition process, …to perform the pre-clean process” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first and second process chambers” do not differentiate to the claimed “to perform an epitaxial deposition process, …to perform the pre-clean process” from the ohmic contact of the prior art, if the prior art assembly teaches all the first and second process chambers’ limitations of the claimed process system. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 4, Futase discloses a second transfer chamber 54-57 coupled to the first transfer chamber 53 by pass-through chambers (i.e., chamber having fork 61, in Fig. 10).
4.	Claims 5-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Fukushima, Y. (U.S. Patent No. 9,385,130) in view of Futase, T. (U.S. (U.S. Patent No. 7,964,500), and further in view of Basker et al (U.S. (U.S. Patent No. 9,362,285). 
In re claim 5, Fukushima discloses the controller configured to cause the process to include: 
- forming a metal silicide layer 19 on doped semiconductor layer 16G [Figs. 22A, 23A & col. 7, ln.22];
- forming a cap layer on the metal silicide layer 19 [Fig. 23A & col. 7, ln.34]; and
- disposing the conductor 21 on the cap layer 20. 
Fukushima is silent about an etch stop layer.  Basker, teaching an analogous art to that of Fukushima, discloses a contact etch stop layer 60L disposed on a second portion of source/drain region 32, 34 [Figs. 11-13 and col. 12, ln.59].  It would have been obvious to a person having skills in the art to have modified the device in Fukushima by utilizing etch stop layer for the purpose of protect underlying source/drain region from subsequent layer etching.
In re claim 6, Fukushima discloses the doped semiconductor layer 16G comprising doped silicon-germanium [Fig. 19A and col. 6, ln.65].  Fukushima does not suggest the doped semiconductor layer formed by a selective epitaxial deposition process.
It would have been obvious to one having skills in the art to have modified the technique for forming the doped semiconductor layer in Fukushima by utilizing the claimed epitaxial deposition process because one would choose a preferred process that would result in the most effective layer forming, and such “epitaxial deposition” is one of the well-known secured forming process/technique.
In re claim 7, Fukushima discloses the metal silicide layer 19 comprises titanium silicide [col. 7, ln.22],. cobalt silicide or ruthenium silicide.  Fukushima does not suggest the metal silicide layer formed by a selective epitaxial deposition process.
It would have been obvious to one having skills in the art to have modified the technique for forming the metal silicide layer in Fukushima by utilizing the claimed epitaxial deposition process because one would choose a preferred process that would result in the most effective silicide layer forming, and such “epitaxial deposition” is one of the well-known secured forming process/technique.
In re claim 8, Fukushima discloses the cap layer 20 comprising titanium nitride [col. 7, ln.34], silicon nitride, aluminum oxide, hafnium oxide, zirconium oxide, or manganese oxide.
Fukushima does not suggest the cap layer formed by an atomic layer deposition process.
It would have been obvious to one having skills in the art to have modified the technique for forming the cap layer in Fukushima by utilizing the claimed atomic layer deposition process because one would choose a preferred process that would result in the most effective layer forming and such “atomic layer deposition” is one of the well-known secured forming process/technique.
In re claim 9, Fukushima discloses conductor 21 comprising a metal [Figs. 23A-C & col.7, ln.35].
In re claim 10, Futase disclosing a processing system comprising:
- a plurality of process chambers 50 coupled to a first transfer chamber 51 [Fig.10]; and 
- a controller 61 operatively coupled to the plurality of process chambers 50, the controller is inherently configured to cause process to be performed in above the processing system.
Fukushima inherently teaches or suggests a processing system comprising a plurality of process chambers coupled to first and second transfer chambers, wherein the controller is configured to cause the process to be performed in the processing system to form a semiconductor device[,] comprising:
- the source/drain region (i.e., as a diffusion layer 3 or S/D region of transistor 9, in Figs. 10A, 16A & col. 5) extending between a dielectric material 14 and a semiconductor structure (i.e., semiconductor substrate 2 in Fig. 2);
- the doped semiconductor layer 16G disposed on a first portion of the source/drain region 3 [Figs19A-B & col. 6, ln.65];
- a metal silicide layer 19 disposed on the doped semiconductor layer 16G [Fig. 22A & col. 7, ln.22];
- the conductor 21 filled in a trench, wherein the trench is formed in the dielectric material 14 to expose 
the source/drain region;
- a cap layer 20 disposed on metal silicide layer 19 and dielectric material [Figs. 23A-C & col. 7, ln.34];
- and a conductor 21 disposed on the cap layer 20 [Figs. 23A-C and col. 7, ln.35].
Fukushima is silent about a contact etch stop layer.  Basker discloses a contact etch stop layer 60L disposed on a second portion of source/drain region 32, 34 [Figs. 11-13 & col. 12, ln.59]. 
It would have been obvious to a person having skills in the art to have modified the device in Fukushima by utilizing a contact etch stop layer for the purpose of protect the underlying source/drain region from subsequent layer etching.
In re claim 11, Fukushima discloses the source/drain region 3 comprising silicon or group III/V compound semiconductors [Fig. 2 and col. 5].
In re claim 12, Fukushima discloses the semiconductor structure (i.e., semiconductor substrate 2, in Fig. 2) comprising silicon, silicon-germanium, or group III/V compound semiconductors.
In re claim 13, Fukushima discloses the doped semiconductor layer 16G comprising doped silicon-germanium [Fig. 19A and col. 6, ln.65].  Fukushima does not suggest the doped semiconductor layer formed by a selective epitaxial deposition process.
It would have been obvious to one having skills in the art to have modified the technique for forming the doped semiconductor layer in Fukushima by utilizing the claimed epitaxial deposition process because one would choose a preferred process that would result in the most effective layer forming and such “epitaxial deposition” is one of the well-known secured forming process/technique.
In re claim 14, Fukushima discloses the metal silicide layer 19 comprising cobalt silicide [col. 7, ln.22], titanium silicide or ruthenium silicide.
In re claim 15, Fukushima discloses the cap layer 20 comprising titanium nitride [col. 7, ln.34], silicon nitride, aluminum oxide, hafnium oxide, zirconium oxide, or manganese oxide.
In re claim 16, Fukushima discloses conductor 21 comprising a metal [Figs. 23A-C & col.7, ln.35].
In re claim 17, Basker suggests the contact etch stop layer 60L comprising titanium nitride or tantalum nitride [col. 12, ln.61], but not silicon nitride, silicon oxynitride, silicon carbon nitride.
It would have been obvious to a person having skills in the art to have modified the etch stop layer of Basker by utilizing silicon nitride, silicon oxynitride, silicon carbon nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

Note:	If the above rejections under 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
6.	Claims 1-17 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-11 of the conflicted U.S. Patent No. 11,152,479 to Thareja et al..
	Although the two claims sets are not totally identical of the pending claims 1-17, respectively,  compared to those features (i.e., a method for forming a semiconductor device) of the conflicted claims 1 & 7 and their dependent claims, the claims at issues are not patentably distinct from each other.

7.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
8.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 22, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815